DETAILED ACTION

Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “, wherein each of the plurality of pixel units is further provided with an alignment component; the alignment component comprises a same film-layer structure as that of a TFT in each of the sub-pixels of the pixel unit; the alignment component is configured to show alignment states among films and layers of the TFT of each of the sub-pixels in the pixel unit,” as recited in claim 1.
Niikoa et al. (US 2014/0292732 A1, hereinafter Niikoa) the closest reference, discloses a display substrate, (FIGS. 1-6) comprising: 
a base substrate; (substrate 2A) 
a plurality of pixel units (pixels 4L, 4R, 4U...) disposed on the base substrate; (See FIG. 3) 
wherein each pixel unit of the plurality of pixel units includes a plurality of sub-pixels, (at least subpixels 4S/4S’) each sub-pixel of the plurality of sub-pixels includes a thin film transistor TFT (4TFT, see FIG. 3, FIG. 6, and Paragraph [0082, describing the TFT as being shaded in black in FIG. 3) corresponding to the sub-pixel; 
at least two TFTs of the pixel unit are disposed in the pixel unit symmetrically about a geometric center point of the pixel unit, (See FIG. 3, where the shaded black areas are disposed symmetrically about the pixel unit) wherein at least one of a shape or a size of each of the plurality of sub-pixels is different from at least one of a shape or a size of another one of the plurality of sub-pixels. (See FIG. 3, where at least the size of subpixel 4S is different than 4S’) 
However, Niikoa does not explicitly teach “, wherein each of the plurality of pixel units is further provided with an alignment component; the alignment component comprises a same film-layer structure as that of a TFT in each of the sub-pixels of the pixel unit; the alignment component is configured to show alignment states among films and layers of the TFT of each of the sub-pixels in the pixel unit,” as recited in claim 1.  No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-6 and 8-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812